Citation Nr: 1220825	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-39 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for residuals of a back injury. 

2.  Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a final disallowed claim for service connection for a back injury.  

The Veteran testified before the Board sitting at the RO in St. Petersburg, Florida in August 2007 and before the Board sitting at the RO in Manila, Republic of the Philippines in April 2010.  Transcripts of the hearings are associated with the claims file.  When two hearings have been held by different Veterans Law Judges (VLJs) concerning the same issue, the law requires that the Board assign a third VLJ as a member of a panel to decide the issue.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2011).  An appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In April 2012, the Board informed the Veteran and his representative of the option for a third hearing.  No response was received.  Therefore, the Board will presume that the Veteran does not desire an additional hearing and will proceed with adjudication.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

FINDINGS OF FACT

1.  In May 2002, the RO denied service connection for a back injury.  The Veteran did not express timely disagreement, and the decision became final.

2.  Since May 2002, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a final disallowed claim for service connection for residuals of back injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case and to this extent only, the Board is granting the petition to reopen a final disallowed claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In May 2002, the RO denied service connection for a back injury which the Veteran contended had occurred while he was stationed at Fort Ritchie, Maryland, on an unspecified date in 1967 or 1968.  The RO considered the Veteran's service treatment records that included a September 1965 enlistment physical examination in which the Veteran reported sustaining a back injury two years earlier while playing football.  The RO considered records of military outpatient medical care that included treatment in November 1965 for back pain due to "an old injury."  The RO further considered care received at a military dispensary at Fort Ritchie that was silent for any further back injuries, treatment, or diagnosis of a chronic disorder.  In an August 1968 discharge physical examination, the Veteran again reported recurrent back pain and previous use of a back brace, and the examiner noted occasional back pain "secondary to an old back injury."  The examiner noted no chronic spinal abnormalities.  The RO also considered records of private primary care treatment from January 1999 to December 2001 and VA outpatient treatment from January to March 2002.   A VA physician noted the Veteran's report of a back injury in service in the 1960s and the VA and private physician referred to current back discomfort secondary to injuries in a post-service motor vehicle accident.  

The RO denied service connection concluding that the Veteran sustained a pre-service back injury that did not become more severe in service and that current back discomfort, vertebrae damage, and corrective surgery were the result of a post-service motor vehicle accident.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the claim for residuals of a back injury refers to the same injury and subsequent symptoms as were last considered on the merits.  Therefore, new and material evidence was required to reopen the matter. 

Since May 2002, the RO received the following evidence: private and VA treatment records starting in 1985 for treatment of injuries sustained in several different accidents including records obtained by the Social Security Administration for adjudication of disability benefits; an undated statement received in April 2008 from the Veteran's ex-spouse regarding a back injury in a fall at Fort Ritchie in the winter of 1967-68 with observed back symptoms after service; and the Veteran's testimony at Board hearings in August 2007 and October 2010.  At the hearings, the Veteran provided details of the nature and circumstances of the pre-service football injury and a fall during service in 1967-68.   He reported that the pre-service football injury had resolved at the time of entry.  He further reported that he had fallen on ice during the winter of 1967-68 and sustained compression fractures of the spine at two vertebrae, shown on X-rays after a fall.  During both of his hearings, the Veteran reported that the attending physician drafted a complete report but that his copy was lost in a storm many years later.  The Veteran identified the physician by name during both hearings.  That physician is the same doctor who signed the Veteran's August 1968 examination prior to separation.  

The Board concludes that evidence received since the last final disallowance of the claim is new as it was not previously considered.  The extensive VA and private medical evidence related to post-service injuries, symptoms, and surgical treatment is not material because the medical care providers did not discuss a relationship between the contended fall in service and his current disorder.   The lay statements of the Veteran and his ex-spouse are material as they provide additional details of the back injuries and symptoms prior to, during, and after service and are relevant to a determination of sound condition, aggravation, and the initial manifestation of a spinal disorder.  Therefore, as new and material evidence has been received, and to this extent only, the Board grants the petition to reopen the claim and remands the issue for further development in accordance with the instructions below.  


ORDER

The petition to reopen a final disallowed claim for service connection for residuals of back injuries is granted.  


REMAND

As discussed above, the examiner performing an enlistment physical examination in September 1965 noted the Veteran's report of a pre-service back injury.  The examiner noted that the Veteran had no symptoms for two years and that he reported a full recovery.   Nevertheless, in November 1965, the Veteran sought treatment for low back pain related to "an old injury."  A military clinician prescribed the application of heat and a surface ointment.  

In his Board hearing testimony, the Veteran reported that he fell on ice in the winter of 1967-68, hitting his tailbone on a step.  He reported that he underwent X-ray studies and was diagnosed by the physician in charge of the Fort Ritchie Army Dispensary with compression fracture of the spine at two levels and a "crushed" disc.  Service treatment records of outpatient medical care at Fort Ritchie are in the file but are silent for any fall on ice or back injury in the winter of 1967-68.  There is no record of any X-ray studies or treatment by the physician named by the Veteran.  

The Board notes that in August 1968 a discharge physical examination was performed by the same physician identified by the Veteran as having diagnosed compression fractures six months earlier during the winter of 1967-68.  On clinical evaluation, this physician found the Veteran's spine to be normal.  The Veteran noted a history of back pain on his report of medical history.  In his summary and elaboration, the same physician noted the Veteran's occasional back pain and related it to "an old injury".  It is notable that this examiner did not mention a fall the previous winter or any diagnosis of compression fractures or crushed discs.  

The Veteran further stated that after service he worked as a physician's assistant and respiratory therapist in medical facilities until the early 1980 and that he was able to self-care for the residuals of the back injury.  In the early 1980's, the Veteran worked in computer applications.  

In March 1987, a private physician, Dr. R.C.C., noted that the Veteran had sustained injuries in a motor vehicle accident in May 1986 and that he underwent cervical spine surgery in October 1986.  The physician noted at the time of the surgery that the Veteran had also complained of low back pain.  The Veteran further reported that in February 1987 he fell on ice landing on his buttocks and shoulder and experienced severe low back pain.  X-rays showed a vacuum phenomena, narrowing space, and spondylolisthesis at two levels with questionable indications of nerve root impingement.  In a follow-up encounter in May 1987, an orthopedic surgeon, Dr. D.A.D. prescribed the use of a body jacket to stabilize the spine.   

In September 1988, a private physician noted that the Veteran underwent the cervical spine surgery at a university hospital in Boston in September 1986, that he had a lumbar spine fusion in May 1987, and that he then moved to Florida.  A substantial volume of subsequent private and VA records showed that the Veteran sustained back injuries in additional accidents as a pedestrian and on a sailboat dock and that he underwent many additional lumbar spine surgical procedures.  None of the records mention any injuries in service.  

As there are no relevant medical records in the file from the end of service in August 1968 until the reports of a history of an accident in March 1987, records of treatment for injuries in the May 1986 accident and treatment through the end of 1986 may provide more detail regarding the history and status of the Veteran's low back disorder.  An authorization from the Veteran and a request for these private records are necessary to further develop the claim.  38 C.F.R. § 3.159(c) (2011). 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is credible medical evidence of a current lumbar spine disorder and lay evidence of a back injury that resolved prior to service, a back injury in a fall during service, and continuing symptoms after service prior to additional injuries starting in 1986.  The Veteran's lay statements that an in-service injury occurred and that such injury is related to his current disorder are sufficient to meet the low threshold to warrant a medical examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request authorization from the Veteran to obtain records of immediate care for injuries sustained in a May 1986 motor vehicle accident and follow up care and surgery at the university hospital in Boston or any other private facilities through the end of 1986.   If authorized, request records of care relevant to both cervical and lumbar spine disorders.   Associate any records received with the claims file. 

2.  Then, schedule the Veteran for a VA orthopedic examination of his lumbar spine by an appropriately qualified VA physician.  Request that the physician review the claims file with particular attention to each of the following:  the Veteran's testimony in two Board hearings of the circumstances of a fall at Fort Ritchie in 1967-68; the Veteran's report of having been diagnosed with vertebral compression fractures (by the same doctor who signed his August 1968 examination prior to separation); the service treatment records; the report of the August 1968 physical examination at discharge and report of medical history; and the treatment records following the series of accidents starting in 1986.  Request that the physician note review of the claims file in the examination report.  

a.  Request that the examiner provide a diagnosis for the Veteran's current lumbar spine disorder. 

b.  Assuming the Veteran's description of his fall in 1967-68 is credible, request that the examiner provide an opinion as to whether it is at least as likely as not that any current low back disorder is due to or aggravated by any aspect of the Veteran's period of service.  In so doing, the examiner is asked to provide comment on each of the following:    

(1) Is there any medical evidence of record that supports the Veteran's assertion that he suffered compression fractures of the lumbar spine during the winter of 1967-1968?

(2) Is there any medical reason that might explain why a military doctor who reportedly diagnosed compression fractures in the winter of 1967-1968, would six months later find no abnormality of the spine on clinical evaluation and explain the Veteran's report of history of back pain as secondary to an "old back injury"?   

(3) Can symptoms and residuals of compression fractures of the spine be successfully self-treated for decades? 

(4) Would residuals of compression fractures of the spine incurred in 1967-68 be identified at the time of treatment for injuries suffered in a motor vehicle accident in 1986?
 
(5) Would residuals of  any compression fractures of the spine incurred in 1967-68 contribute to the additional deficits and disc  herniation noted after the series of accidents starting in 1986?  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for residuals of a low back injury.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his  representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


___________________________                       ___________________________
   DENNIS F. CHIAPPETTA				STEPHEN L. WILKINS
       Veterans Law Judge                                                    Veterans Law Judge
  Board of Veterans' Appeals                                        Board of Veterans' Appeals
		
			
_______________________________
CHERYL MASON
Chief Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


